







FTD COMPANIES, INC.
THIRD AMENDED AND RESTATED
2013 INCENTIVE COMPENSATION PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the FTD Companies, Inc. Third Amended and Restated
2013 Incentive Compensation Plan (the “Plan”) for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).
B.    The Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of performance-based restricted stock units to the
Participant under the Plan.
C.    All capitalized terms in this Agreement shall have the meanings assigned
to them in the Plan unless otherwise defined in this Agreement, including on
Appendix A attached hereto.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Performance-Based Restricted Stock Units. The Corporation has awarded
to the Participant, as of the Award Date, a target number of performance-based
restricted stock units (“PSUs”) under the Plan. Each PSU represents the right to
receive one share of Common Stock on the date such PSU vests. In accordance with
the Plan and the express provisions of this Agreement, the Participant may earn
from 0% to 200% of the PSUs based on performance with respect to the applicable
performance metrics and goals. The number of shares of Common Stock subject to
the awarded PSUs, the applicable vesting schedule for the PSUs, the dates on
which those vested PSUs shall become payable to the Participant and the
remaining terms and conditions governing the award (the “Award”) shall be as set
forth in or referenced by this Agreement. The PSUs are not intended to be a
Qualified Performance-Based Award under the Plan.
AWARD SUMMARY
Award Date:
<Grant Date>
Target Number of Performance Share Units Subject to Award:

<Shares Granted> PSUs
Performance Period:
January 1, 2018 - December 31, 2020


Performance Goal:
Adjusted EBITDA for 50% of the target PSUs and Revenue for the remaining 50% of
the target PSUs
Determination Date:
A date between January 1, 2021 and March 15, 2021








--------------------------------------------------------------------------------





Vesting Schedule:
A percentage of target PSUs (if any) shall vest on the Determination Date,
subject to the Participant’s continuation in Service through such date and to
the extent that the applicable Performance Goal established for the PSUs, as
approved by the Compensation Committee and thereafter communicated to the
Participant (the “Statement of Performance Goals”), are certified by the
Compensation Committee, in its sole discretion, as having been achieved during
the Performance Period. Such vesting schedule is hereby designated the “Normal
Vesting Schedule” for the PSUs. The PSUs shall also be subject to accelerated
vesting, in whole or in part, in accordance with the provisions of Paragraphs 5
and 6 of this Agreement.
Issuance Schedule:
Subject to Paragraphs 5 and 6 of this Agreement, the percentage of target PSUs
(if any) in which the Participant vests in accordance with the terms of this
Agreement shall be settled in shares of Common Stock, subject to the
Corporation’s collection of all applicable Withholding Taxes, on the date on
which the PSUs vest as set forth in the Normal Vesting Schedule or Paragraph 5
or 6, as applicable, but in all cases within the “short term deferral” period
determined under Treasury Regulation Section 1.409A-1(b)(4) (the “Issuance
Date”). For the sake of clarity, the settlement of shares in respect of vested
PSUs is intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and
will be construed and administered in such a manner. As a result, the shares
will be issued no later than the date that is the 15th day of the third calendar
month of the applicable year following the year in which the shares subject to
the PSUs are no longer subject to a “substantial risk of forfeiture” within the
meaning of Treasury Regulation Section 1.409A-1(d). The applicable Withholding
Taxes are to be collected pursuant to the procedures set forth in Paragraph 8 of
this Agreement.



2.Limited Transferability. Prior to the vesting of the PSUs and actual receipt
of the underlying shares of Common Stock issued hereunder, the Participant may
not transfer any interest in the Award or the underlying shares of Common Stock.
Any PSUs that vest hereunder but which otherwise remain unpaid at the time of
the Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to re-issue the stock certificates for any shares of Common Stock
that were issued pursuant to the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.


3.Cessation of Service. Except as otherwise provided in Paragraph 5 or 6 below,
should the Participant cease Service for any reason prior to vesting in a
percentage of the target PSUs subject to this Award, then the Award will be
immediately cancelled with respect to those unvested PSUs. The Participant shall
thereupon cease to have any right or entitlement to receive any shares of Common
Stock under those cancelled PSUs.


4.Stockholder Rights and Dividend Equivalents.


a.The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the PSUs subject to the Award until
the Participant becomes the record holder of the underlying shares of Common
Stock upon their actual issuance following the Corporation’s collection of the
applicable Withholding Taxes.





--------------------------------------------------------------------------------







b.Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary, payable in cash or other property (other than
shares of Common Stock) be declared and paid on the outstanding Common Stock
while one or more PSUs remain subject to this Award (i.e., shares are not
otherwise issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for the
Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on the underlying shares of
Common Stock at the time subject to this Award had they been issued and
outstanding and entitled to that dividend or distribution. As and to the extent
that the PSUs subsequently vest hereunder, the phantom dividend equivalents so
credited to those PSUs in the book account shall also vest, and those vested
dividend equivalents shall be distributed to the Participant (in the same form
the actual dividend or distribution was paid to the holders of the Common Stock
entitled to that dividend or distribution) concurrently with the payment of the
vested PSUs to which those phantom dividend equivalents relate. However, each
such distribution shall be subject to the Corporation’s collection of the
Withholding Taxes applicable to that distribution. In no event shall any such
phantom dividend equivalents vest or become distributable unless the PSUs to
which they relate vest in accordance with the terms of this Agreement.


5.Effect of Certain Events. Notwithstanding Paragraph 1 or Paragraph 6, prior to
the vesting or forfeiture of the PSUs in accordance with this Agreement:


a.Death or Permanent Disability. In the event of the Participant’s cessation of
Service by reason of the Participant’s death or Permanent Disability, a pro-rata
portion of the target number of PSUs shall become earned and vest, based on the
number of days that the Participant provided Services to the Corporation or a
Subsidiary from the beginning of the Performance Period through the date of such
termination compared to the number of days in the Performance Period. The PSUs
that vest upon such termination by reason of death or Permanent Disability shall
be settled pursuant to the terms of this Agreement on the date of such
termination, but in all cases within the “short term deferral” period determined
under Treasury Regulation Section 1.409A-1(b)(4).


b.Involuntary Termination of Service Prior to a Change in Control. In the event
of the Participant’s cessation of Service by reason of an Involuntary
Termination that occurs in the 2020 or 2021 calendar year prior to a Change in
Control, a pro-rata portion of the number of PSUs evidenced by this Agreement
shall become earned and vest on the basis of the relative achievement of the
applicable Performance Goals determined in accordance with Paragraph 1 as if the
Participant had remained in continuous Service with the Corporation or a
Subsidiary through the Determination Date, based on the number of days that the
Participant provided services to the Corporation or a Subsidiary from the
beginning of the Performance Period through the date of Involuntary Termination
compared to the number of days in the Performance Period; provided, that, in all
instances, the number of PSUs that become earned and vest under this Paragraph
5(b) shall not exceed the total number of PSUs that could be earned at the
applicable level of achievement of performance under this Agreement. The PSUs
that vest upon such Involuntary Termination of the Participant’s Service shall
be settled pursuant to the terms of this Agreement on the Determination Date,
but in all cases within the “short term deferral” period determined under
Treasury Regulation Section 1.409A-1(b)(4).


6.Change in Control.


a.If a Change in Control occurs prior to the Determination Date (and prior to
the vesting or the forfeiture of the PSUs), the applicable Performance Goals
shall be deemed to be achieved at target, and the target number of PSUs shall
continue to vest in accordance with the Normal Vesting





--------------------------------------------------------------------------------





Schedule. Any vested PSUs shall be settled pursuant to the terms of this
Agreement on the Determination Date, but in all cases within the “short term
deferral” period determined under Treasury Regulation Section 1.409A-1(b)(4).


b.Notwithstanding Paragraph 6(a), if an Involuntary Termination of the
Participant’s Service occurs following the Change in Control event, but prior to
the Determination Date, then the Participant shall immediately vest in all of
the target number of PSUs, and the PSUs that vest upon such Involuntary
Termination shall be settled pursuant to the terms of this Agreement on the date
of such termination, but in all cases within the “short term deferral” period
determined under Treasury Regulation Section 1.409A-1(b)(4).


c.This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


7.Adjustment in Shares. The total number and/or class of securities issuable
pursuant to this Award and the other terms of this Award shall be subject to
adjustment upon certain corporate events as set forth in Article One, Section
V(E) of the Plan. The adjustments shall be made in such manner as the Plan
Administrator deems appropriate, and those adjustments shall be final, binding
and conclusive.


8.Issuance of Shares of Common Stock.
a.On each applicable Issuance Date for the PSUs which vest in accordance with
the provisions of this Agreement, the Corporation shall issue to or on behalf of
the Participant a certificate (which may be in electronic form) or provide for
book entry for the shares of Common Stock to be issued on such date, subject to
the Corporation’s collection of the applicable Withholding Taxes.


b.The Corporation shall collect the applicable Withholding Taxes through an
automatic share withholding procedure pursuant to which the Corporation will
withhold, on the applicable Issuance Date for the PSUs that vest under the
Award, a portion of those vested PSUs with a fair market value (measured as of
the applicable tax date for such shares) equal to the amount of such Withholding
Taxes (the “Share Withholding Method”); provided, however, that the amount of
any PSUs so withheld shall not exceed the amount necessary to satisfy the
Corporation‘s required tax withholding obligations using the maximum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that could be applicable to supplemental taxable income (or such other rate that
will not cause an adverse accounting consequence or cost).


c.For Participants who are not subject to Section 16 of the 1934 Act, should any
PSUs vest under the Award when the Share Withholding Method is not available,
then the Withholding Taxes shall be collected from the Participant through
either of the following alternatives:


(i)    the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or
(ii)    the use of the proceeds from a next-day sale of the shares of Common
Stock issued to the Participant, provided and only if (A) such a sale is
permissible under the Corporation’s trading policies governing the sale of
Common Stock, (B) the Participant makes an irrevocable commitment, on or before
the vesting date for those shares, to effect such sale of the shares and (C) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.





--------------------------------------------------------------------------------





d.The Corporation shall concurrently, with each payment of vested PSUs in
accordance with the foregoing provisions of this Paragraph 8, distribute to the
Participant any outstanding phantom dividend equivalents credited with respect
to those PSUs. The Corporation shall collect the Withholding Taxes with respect
to each distribution of such phantom dividend equivalents by withholding a
portion of that distribution equal to the amount of the applicable Withholding
Taxes, with the cash portion of the distribution to be the first portion so
withheld, or through such other tax withholding arrangement as the Corporation
deems appropriate.
e.Except as otherwise provided in Paragraph 5 or 6, the settlement of all PSUs
which vest under the Award shall be made solely in shares of Common Stock. No
fractional share of Common Stock shall be issued pursuant to this Award, and any
fractional share resulting from any calculation made in accordance with the
terms of this Agreement shall be rounded down to the next whole share of Common
Stock.


9.Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and the
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of the Stock Exchange on which the Common Stock is
listed for trading at the time of such issuance.


10.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices and directed to the attention of
Stock Plan Administrator.  Any notice required to be given or delivered to the
Participant shall be in writing and addressed to the Participant at the most
current address then indicated for the Participant on the Corporation’s employee
records or delivered electronically to the Participant through the Corporation’s
electronic mail system.  All notices shall be deemed effective upon personal
delivery or delivery through the Corporation’s electronic mail system or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.


11.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.


12.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award. The
Participant hereby acknowledges and agrees that this Award shall be subject to
the terms and conditions of the Corporation’s applicable clawback or recoupment
policy as may be in effect from time to time, and as such, to the extent such
policy is applicable to this Award, it creates additional rights for the
Corporation with respect to this Award. Further, the Participant hereby
acknowledges and agrees that if the Participant is a party to an employment
agreement with the Corporation (the “Employment Agreement”), then the
accelerated vesting provisions of such employment agreement (with respect to
terminations of the Participant as a result of death or “Disability,” “without
cause” or for “good reason”), if any, shall not apply to this Award, and that
the vesting provisions of this Award shall specifically override any different
accelerated vesting provisions contained in such employment agreement.







--------------------------------------------------------------------------------





13.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.
14.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.
15.Statement of Performance Goals. The Participant acknowledges that the
Corporation intends for the information contained in the Statement of
Performance Goals to remain confidential. Notwithstanding any other provision
hereof, the Participant’s entitlement to any award or payment hereunder is
contingent upon the Participant maintaining the confidentiality of the
information contained in the Statement of Performance Goals. The Participant
agrees that he or she shall not disclose or cause the disclosure of such
information and shall hold such information confidential.
16.Code Section 409A.
(a) It is the intention of the parties that the provisions of this Agreement
comply with the requirements of the “short-term deferral” exception of Code
Section 409A and Treasury Regulations Section 1.409A-1(b)(4). Accordingly, to
the extent there is any ambiguity as to whether one or more provisions of this
Agreement would otherwise contravene the requirements or limitations of Code
Section 409A applicable to such short-term deferral exception, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder that apply to such exception. Each installment
that becomes payable in respect of vested PSUs subject to the Award is a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).
In no event shall the Corporation be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of Code Section 409A.
(b) If and to the extent this Agreement may be deemed to create an arrangement
subject to the requirements of Code Section 409A, then, notwithstanding anything
to the contrary in this Agreement, the following provisions shall apply:
i.No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant until the
date of the Participant’s Separation from Service due to such cessation of
Service or as soon thereafter as administratively practicable, but in no event
later than the later of (i) the close of the calendar year in which such
Separation from Service occurs and (ii) the fifteenth day of the third calendar
month following the date of such Separation from Service.
ii.No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
the Participant’s Separation from Service or (ii) the date of the Participant’s
death, if the Participant is deemed at the time of such Separation from Service
to be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred shares or other distributable amount shall be
issued or





--------------------------------------------------------------------------------





distributed in a lump sum on the first day of the seventh (7th) month following
the date of the Participant’s Separation from Service or, if earlier, the first
day of the month immediately following the date the Corporation receives proof
of the Participant’s death.


iii.No amounts that vest and become payable under Paragraph 5 of this Agreement
by reason of a Change in Control shall be distributed to the Participant at the
time of such Change in Control, unless that transaction also qualifies as a
change in control event under Code Section 409A and the Treasury Regulations
thereunder. In the absence of such a qualifying change in control, the
distribution shall not be made until the date or dates on which those amounts
are to be distributed pursuant to the Normal Vesting Schedule, or to the extent
applicable, the provisions of Paragraph 6(c) of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
FTD COMPANIES, INC.




By: Scott D. Levin


Title: Executive Vice President and General Counsel        


PARTICIPANT


Name: <Participant Name>


Signature: <Electronic Signature>





--------------------------------------------------------------------------------









APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Performance-Based Restricted Stock Unit Issuance
Agreement.
B.Award shall mean the award of performance-based restricted stock units made to
the Participant and evidenced by this Agreement.
C.Award Date shall mean the date the performance-based restricted stock units
are awarded to the Participant pursuant to the Agreement and shall be the date
indicated in Paragraph 1 of the Agreement.
D.Cause (1) shall, if a definition of “with cause” is set forth in the
Participant’s Employment Agreement (if applicable), have substantially the
meaning under such “with cause” definition as it applies to the Participant and
the Corporation, or (2) shall mean the Participant’s commission of any act of
fraud, embezzlement or dishonesty, any unauthorized use or disclosure by the
Participant of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by the
Participant adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not in any way preclude or restrict the right of the Corporation (or any Parent
or Subsidiary) to discharge or dismiss the Participant or any other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of this Agreement, to constitute grounds for a termination for Cause.
Notwithstanding anything in this Agreement (or any Employment Agreement) to the
contrary, nothing in this Agreement (or any Employment Agreement) prevents the
Participant from providing, without prior notice to the Corporation, information
to governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity the Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Securities Exchange Act of 1934.
E.Good Reason (1) shall, if a definition of “good reason” is set forth in the
Participant’s Employment Agreement (if applicable), have substantially the
meaning under such for “good reason” definition as it applies to the Participant
and the Corporation, or (2) shall mean the Participant’s resignation from
Service following (i) a material reduction in the scope of the duties,
responsibilities and authority of his or her position with the Corporation (or
any Parent or Subsidiary), it being understood that a change in the
Participant’s title or the Participant’s reporting responsibilities or
requirements shall not, in and of itself, be deemed a material reduction, (ii) a
material reduction in the Participant’s base salary, or (iii) a relocation of
the Participant’s place of employment by more than fifty (50) miles; provided
and only if such reduction or relocation is effected by the Corporation (or any
Parent or Subsidiary) without the Participant’s consent. In no event, however,
shall the Participant’s resignation for any of the foregoing reasons constitute
a termination for Good Reason unless each of the following requirements is
satisfied: (x) the Participant provides written notice of the clause (i), (ii)
or (iii) event to the Corporation (or the





--------------------------------------------------------------------------------





Parent or Subsidiary employer) within thirty (30) days after the occurrence of
that event, (y) the Corporation (or the Parent or Subsidiary employer) fails to
take appropriate remedial action to remedy such event within thirty (30) days
after receipt of such notice and (z) the Participant resigns from his or her
employment with the Corporation (or the Parent or Subsidiary employer) within
ninety (90) days following the initial occurrence of the clause (i), (ii) or
(iii) event.
F.Involuntary Termination shall mean the termination of the Participant’s
Service which occurs by reason of:
i.the Participant’s involuntary dismissal or discharge by the Corporation (or
any Parent or Subsidiary) for reasons other than Cause, or
ii.Good Reason.
G.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
H.Separation from Service means the Participant’s cessation of Service that
constitutes a “separation from service” as defined in Code Section 409A and
determined in accordance with the applicable Treasury Regulations or other
guidance issued under Code Section 409A.





